Name: Commission Regulation (EEC) No 1328/89 of 16 May 1989 authorizing Italy not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  cultivation of agricultural land;  beverages and sugar
 Date Published: nan

 No L 133/10 Official Journal of the European Communities 17. 5 . 89 COMMISSION REGULATION (EEC) No 1328/89 of 16 May 1989 authorizing Italy not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums of wine-growing areas (2), as last amended by Regulation (EEC) No 678/89 of 16 March 1989 (3), Italy lodged before 1 April 1989 a request with supporting documents for exclusion from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1989/90 wine year ; Whereas wine-growing areas in certain communes of Calabria and all of the areas qualifying for the Cinque Terre designation of origin in Liguria where the landscape and the natural environment should be protected are covered by this Regulation ; whereas wine-growing areas for which a harvest or production declaration has been made in respect of wine with a geographical ascription during the 1987/88 wine year in the region of Sicily are also covered with a view not to calling into question the quality policy conducted in that region ; whereas wine-growing areas recognized as suitable for the production of quality wines psr located in hill or mountain areas are also covered with a view to avoiding calling into question the quality policy ; whereas, however, only wine-growing areas which qualified for the designation following an application during the 1985/86 wine year are taken into account in certain of those areas ; whereas the criteria selected correspond to those laid down in Article 12 ( 1 ) and (2) of Regulation (EEC) No 1442/88 ; whereas the wine-growing potential of those areas as a whole is less than 10% of the national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 12 ( 1 ) and (2) of Regulation (EEC) No 1442/88 , Italy is hereby authorized not to apply the measures for the permanent abandonment of wine-growing areas provided for in that Regulation in all areas under vines listed in the Annex hereto from the 1989/90 wine year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 132, 28 . 5. 1988 , p . 3 . (2) OJ No L 241 , 1 . 9 . 1988, p. 108 . 0 OJ No L 73, 17 . 3 . 1989, p . 23 . 17. 5. 89 Official Journal of the European Communities No L 133/11 ANNEX Wine-growing areas in respect of which Italy is authorized not to apply the measures provided for in Regulation (EEC) No 1442/88 : 1 . Wine-growing areas in the communes of Bagnara, Scilla, Seminara and Villa San Giovanni in Calabria and wine-growing areas throughout the Cinque Terre designation of origin area in Liguria. 2. For the geographical areas defined pursuant to Article 72 (2) of Regulation (EEC) No 822/87 (') and which are therefore the subject of a national decree of recognition in the region of Sicily, the wine ­ growing areas for which a harvest or production declaration in respect of table wine with a geographical ascription mentioned above has been submitted in the 1987/88 wine year. 3 . Wine-growing areas entered in the Albo bei Vigneti provided for in Italian legislation pursuant to Regu ­ lation (EEC) No 823/87 (2) in respect of the following quality wines psr : Region or autonomous province Designation of origin Piedmont Barbaresco Barolo Boca I Bracheto d'Acqui Bramaterra Carema Cortese dell'Alto Monferrato Dolcetto d'Acqui Dolcetti d'Asti Dolcetto delle Langhe Monregalesi \ Dolcetto di Diano d'Alba Dolcetto di Dogliani Erbaluce di Caluso Fara Freisa di Chieri Gabiano Gattinara I Gavi I Ghemme Grignolino d'Asti Grignolino del Monferrato Casalese Lessona Malvasia di Casorzo d'Asti Nebbiolo d'Alba \ Roero Rubino di Cantavenna Sizzano Valle d'Aosta Valle d'Aosta Arnad-Montjovet Valle d'Aosta Blanc de Morget et de la Salle Valle d'Aosta Chambave Moscato Valle d'Aosta Chambave rosso Valle d'Aosta Donnaz Valle d'Aosta Enfer d'Arvier Valle d'Aosta Gamay Valle d'Aosta MÃ ¼ller Thurgau Valle d'Aosta Nus Pinot grigio Valle d'Aosta Nus rosso Valle d'Aosta Pinot nero Valle d'Aosta Torrette (') OJ No L 84, 27. 3 . 1987, p. 1 . 2) OJ No L 84, 27. 3 . 1987, p. 59 . No L 133/12 Official Journal of the European Communities 17. 5. 89 Region or autonomous province Designation of origin Liguria Rossese di Dolceacqua Lombardy Botticino Cellatica Franciacorta bianco Franciacorta rosso Lugana OltrepÃ ² Pavese OltrepÃ ² Pavese Buttafuoco Oltrepo Pavese Cortese OltrepÃ ² Pavese Moscato OltrepÃ ² Pavese Pinot grigio/nero Oltrepo Pavese Sangue di Giuda San Colombano al Lambro Tocai di San Martino della Battaglia Valtellina Valtellina Superiore Grumello Valtellina Superiore Inferno Valtellina Superiore Sassella Valtellina Superiore Valgella Colli Morenici Mantovani del Garda Riviera del Garda Bresciano Veneto Bardolino classico Colli Berici Cabernet Colli Berici Garganega Colli Berici Merlot Colli Berici Pinot bianco Colli Berici Tocai italico Colli Berici Tocai rosso Colli Berici Sauvignon Colli Euganei Colli Euganei Cabernet Colli Euganei Merlot Colli Euganei Moscato Colli Euganei Pinot bianco Colli Euganei Tocai italico Gambellara Lison Pramaggiore Tocai italico Lison classico Prosecco di Conegliano Valdobbiadene Prosecco di Conegliano Valdobbiadene Superiore di Cartize Scave classico Tocai di S. Martino della Battaglia Valpolicella classico Valpolicella Valpantena Valpolicella Superiore Friuli-V. G. Carso Carso Malvasia Carso Terrano Colli orientali del Friuli Cabernet Colli orientali del Friuli Merlot Colli orientali del Friuli Picolit Colli orientali del Friuli Pinot bianco Colli orientali del Friuli Pinot grigio Colli orientali del Friuli Pinot nero Colli orientali del Friuli Reforsco Colli orientali del Friuli Ribolla Colli orientali del Friuli Riesling renano 17. 5 . 89 Official Journal of the European Communities No L 133/13 Region or autonomous province Designation of origin Friuli-V. G. (cont'd) Colli orientali del Friuli Sauvignon Colli "orientali del Friuli Tocai friulano Colli orientali del Friuli Verduzzo friuliano Collio Goriziano Collio Goriziano Cabernet franc Collio Goriziano Malvasia Istriana Collio Goriziano Merlot Collio Goriziano Pinot bianco Collio Goriziano Pinot grigio Collio Goriziano Pinot nero Collio Goriziano Riesling italico Collio Goriziano Sauvignon Collio Goriziano Tocai friulano Collio Goriziano Traminer Grave del Friuli Cabernet franc Grave del Friuli Chardonnay Grave del Friuli Pinot grigio Grave del Friuli Pinot nero Grave del Friuli Refosco dal Peduncolo rosso Grave del Friuli Sauvignon Grave del Friuli Riesling renano Grave del Friuli Traminer aromatico Grave del Friuli Verduzzo friulano Grave del Friuli Cabernet sauvignon Bolzano Alto Adige Cabernet Alto Adige Chardonnay Alto Adige Lagrein Alto Adige Lagrein di Gnes Alto Adige Malvasia Alto Adige Merlot Alto Adige Moscato giallo Alto Adige Moscato rosa Alto Adige Pinot bianco Alto Adige Pinot grigio Alto Adige Pinot nero Alto Adige Riesling italico Alto Adige Riesling renano Alto Adige Riesling Sylvaner Alto Adige Sauvignon Alto Adige Schiave Alto Adige Sylvaner Alto Adige Traminer aromatico Meranese di Collina Burgravio Santa Maddalena Santa Maddalena classico Terlano classico Terlano MÃ ¼ller Thurgau classico Terlano Pinot bianco classico Terlano Riesling italico classico Terlano Riesling renano classico Terlano Sauvignon classico Terlano Sylvaner classico Valle Isarco Muller Thurgau Bressanone Valle Isarco Pinot grigio Bressanone Valle Isarco Sylvaner Bressanone Valle Isarco Traminer aromatico Bressanone Valle Isarco Veltliner Bressanone No L 133/ 14 Official Journal of the European Communities 17. 5. 89 Region or autonomous province Designation of origin Trento Sorni Teroldego Rotaliano Trentino Trentino Vinsanto Trentino Cabernet Trentino Cabernet franc Trentino Cabernet sauvignon Trentino ChÃ rdonnay Trentino Lagrein Trentino Marzemino Trentino Merlot Trentino Moscato giallo Trentino Moscato rosa Trentino MÃ ¼ller Thurgau Trentino Nosiola Trentino Pinot bianco Trentino Pinot grigio Trentino Pinot nero Trentino Riesling italico Trentino Riesling renano Trentino Traminer aromatico Emilia-Romagna Colli Bolognesi Monte S. Pietro Barbera Colli Bolognesi Monte S. Pietro bianco Colli Bolognesi Monte S. Pietro Cabernet Sauvignon Colli Bolognesi Monte S. Pietro Merlot Colli Bolognesi Monte S. Pietro Pignoletto Colli Bolognesi Monte S. Pietro Pinot bianco Colli Bolognesi Monte S. Pietro Sauvignon Colli Bolognesi Monte S. Pietro Riesling italico Colli Piacentini Barbera Colli Piacentini Bonarda Colli Piacentini Gutturnio Colli Piacentini Malvasia Colli Piacentini Monte Rosso Valdard Colli Piacentini Ortrugo Colli Piacentini Pinot grigio Colli Piacentini Pinot nero Colli Piacentini Sauvignon Colli Piacentini Trebbianino Valtrebbia Colli Piacentini Valnure Sangiovese di Romagna Superiore Colli di Parma Colli di Parma Malvasia Colli di Parma Sauvignon Tuscany Bianco delle Colline Lucchesi Bianco della Val di Nievole Bolgheri Brunello di Montalcino Candia dei Colli Apuani Carmignano Chianti Colli Aretini Chianti Colli Fiorentini Chianti Colli Senesi Chianti Colline Pisane Chianti Montalbano Chianti Rufina 17. 5 . 89 Official Journal of the European Communities No L 133/ 15 Region or autonomous province Designation of origin Toscana (Forts.) Elba Montecarlo bianco Montecarlo rosso Morellino di Scansano Moscadello di Montalcino Parrina Pomino Rosso Colline Lucchesi Rosso di Montalcino Val d'Arbia Vernaccia di San Gimignano Vino Nobile di Montepulciano Umbria Colli Perugini Montefalco Montefalco Sagrantino Orvieto Orvieto classico Torgiano Marche Bianco Colli Maceratesi Lacrima di Morro d'Alba Rosso Conero Verdicchio dei Castelli di Jesi Verdicchio di Matelica Vernaccia di Serrapetrona Lazio Aleatico di Gradoli Cesanese del Piglio Cesanese di Affile Cesanese di Olevano Romano Colli Albani Colli Lanuvini Est ! Est ! ! Est ! ! ! di Montefiascone Frascati Marino Montecompatri Colonna Orvieto Velletri Campania Capri Fiano di Avellino Greco di Tufo Ischia Bianco Superiore Solopaca Taurasi Vesuvio « Lacryma Christi » Basilicata Aglianico del Vulture i Apulia Bianco di Ostuni Gravina Locorotondo Martina Franca Rosso Canosa Salice Salentino No L 133/16 Official Journal of the European Communities 17. 5. 89 Region or autonomous province Designation of origin Sicily Bianco di Alcamo Cerasuolo di Vittoria Etna Etna Bianco Superiore Faro Malvasia di Lipari Moscato di Noto Moscato di Pantelleria Moscato di Siracusa Sardinia Cannonau di Sardegna Capoferrato Cannonau di Sardegna Oliena Malvasia di Bosa Monica di Cagliari Moscato di Sorso-Sennori Nasco di Cagliari Vermentino di Gallura 4 . Wine-growing areas recognized as suitable for the production of quality wines psr and qualifying for the designation in question following an application in the 1985/86 wine year for the following quality wines psr ; Region or autonomous province Designation of origin Piedmont Dolcetto d'Alba Dolcetto d'Ovada Moscato d'Asti Friuli-V. G. Grave del Friuli Pinot bianco Grave del Friuli Tocai friulano Bolzano Caldaro classico Trento Casteller Emilia-Romagna Albana Tuscany Bianco Pisano di San TorpÃ © Chianti Chianti classico Umbria Colli del Trasimeno Apulia Castel del Monte Sicily Marsala Sardinia Vernaccia di Oristano